Case 2:19-cv-05946-PKC-CLP Document 27 Filed 06/16/20 Page 1 of 12 PageID #: 301



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 HOME POINT FINANCIAL
 CORPORATION,

                                 Plaintiff,                      MEMORANDUM & ORDER
                                                                  19-CV-5946 (PKC) (CLP)
                   - against -

 BLISS HOME FUNDING CORP.; MARIAH
 GROSSMAN; BRENT J. KAUFMAN; LAW
 FIRM OF OMAR CHAUDHRY, PLLC; and
 MUHAMMAD OMAR QAYYUM
 CHAUDHRY,

                                 Defendants.
 -------------------------------------------------------x
 PAMELA K. CHEN, United States District Judge:

         Plaintiff Home Point Financial Corporation (“Home Point”) brings this action against Bliss

 Home Funding Corp. (“Bliss”), Mariah Grossman, Brent J. Kaufman, Law Firm of Omar

 Chaudhry, PLLC (the “Law Firm”), and Muhammad Omar Qayyum Chaudhry, asserting breach

 of contract, negligence, negligent misrepresentations, breach of fiduciary duty, tortious

 interference with contractual relations, conversion, and other state law claims. (See generally

 Complaint (“Compl.”), Dkt. 1.)               Defendants Bliss and Grossman (collectively, the “Bliss

 Defendants”) now move to dismiss Plaintiff’s claims against them. For the reasons stated below,

 the Court denies the motion.




                                                            1
Case 2:19-cv-05946-PKC-CLP Document 27 Filed 06/16/20 Page 2 of 12 PageID #: 302



                                          BACKGROUND

 I.     Relevant Facts 1

        Plaintiff “is in the business of underwriting, funding and servicing residential mortgage

 loans including in the State of New York.” (Compl., Dkt. 1, ¶ 9.) Defendant Bliss “is a mortgage

 broker [] in the business of originating residential mortgage loans and has originated residential

 mortgage loans” for Plaintiff. (Id. ¶ 10.) Grossman is the owner and president of Bliss. (Id. ¶ 18.)

 During the process for becoming an approved broker for Home Point, Bliss provided Plaintiff with

 “a copy of its Anti-Money Laundering Policy, its Quality Control Plan and its Identity Theft

 Prevention Program.” (Id. ¶ 12.) Bliss assured Plaintiff that its policy was to review “legal and

 closing documents” to confirm that Home Point’s closing instructions were followed. (Id. ¶ 13.)

 On August 8, 2018, Plaintiff “entered into [a] Wholesale Mortgage Broker Agreement[]” with

 Bliss. (Id. ¶ 15.) Under the agreement, Bliss was to “provide Home Point with loan application

 packages for Home Point to review and decide whether it would accept and fund the loans.” (Id.

 ¶ 19.) Bliss represented, inter alia, that

        [Bliss] possesse[d] the requisite qualifications and staff to originate Loans and
        conduct business pursuant to [the agreement] . . . .

                ....

                 The Loan Application Packages submitted by [Bliss] to [Home Point] do
        not contain any material or clerical errors, omissions, misrepresentations, untrue
        statements, falsified or incomplete documents or exhibits, misleading explanations,
        negligence, identity theft, fraud, or evidence of illegal activity or similar
        misconduct by [Bliss], its officers, agents and employees, the borrowers, seller,
        realtor, appraiser, title company, settlement/closing agent, home inspector, builder
        or any other party involved in the Loan. . . .

                ....


        1
          The Court assumes the truth of the Complaint’s non-conclusory factual allegations. See
 Arar v. Ashcroft, 585 F.3d 559, 567 (2d Cir. 2009) (en banc).

                                                  2
Case 2:19-cv-05946-PKC-CLP Document 27 Filed 06/16/20 Page 3 of 12 PageID #: 303



                  . . . [Bliss] has made full, truthful and accurate disclosure to [Home Point]
         of all facts, information and documentation pertaining to its submission of any Loan
         Application Package and is unaware, does not know or suspect, or have
         constructive notice of adverse circumstances or issues which could impact the
         integrity, salability or the ability of the Loans resulting from any Loan Application
         Package to be securitized by any agency or investor or which may otherwise have
         any bearing on [Home Point’s] decision to accept the Loan Application Package.

 (Exhibit (“Ex.”) A, Dkt. 1-1, at 3–4.) Bliss also agreed to indemnify damages and losses

         arising out of or related to (i) [Bliss’s] breach of any representation, warranty or
         covenant set forth in this Agreement; (ii) [Bliss’s] failure or omission to perform
         any obligation set forth in this Agreement; and (iii) any fraud (whether active fraud
         or fraudulent omission) or misrepresentation found to exist in any Loan or any
         documents related to the Loan or utilized in any way during the origination process.

 (Id. at 5.)

         For three of the loans submitted by Bliss and funded by Plaintiff,

         Bliss failed to 1) ensure the integrity of the loans submitted to Home Point for
         funding, 2) ensure compliance with Home Point’s closing instructions after Home
         Point accepted a loan for funding by failing to ensure that the loan was secured by
         a first priority lien on the collateral, 3) select a closing agent that would comply
         with Home Point’s closing instructions, and 4) . . . detect the failure to payoff prior
         mortgage liens as part of its post-closing quality control review.

 (Compl., Dkt. 1, ¶ 21.) In each instance, the loan applicant applied for a mortgage loan to refinance

 a prior mortgage loan and provided a payoff statement for the prior loan before closing. (Id. ¶¶ 22,

 26, 37, 41, 54, 58.) Bliss selected Defendants Chaudhry and/or the Law Firm to serve as the

 closing agent for the three loans. (Id. ¶¶ 24, 39, 56.) Contrary to Plaintiff’s closing instructions,

 the prior mortgage loans “remain[] of record,” and Plaintiff’s loans occupy only a secondary lien

 position. (Id. ¶¶ 36, 51, 68.) Defendant Kaufman, an employee of Bliss and former attorney, was

 involved in the origination and processing of the three loans. (Id. ¶ 69.) Prior to his employment

 with Bliss, Kaufman had pled guilty to filing false claims in bankruptcy proceedings and was

 disbarred. (Id. ¶¶ 70–71.) Defendant Kaufman changed the contact information for the prior loans




                                                   3
Case 2:19-cv-05946-PKC-CLP Document 27 Filed 06/16/20 Page 4 of 12 PageID #: 304



 that were to be satisfied by Plaintiff’s loans to his own contact information. 2 (Id. ¶ 73.) Therefore,

 “Defendants caused or participated in the failure to payoff the prior mortgage loans that were

 intended to be satisfied with [Plaintiff’s] [l]oans.” (Id. ¶ 74.)

         As required by Paragraph 9 of the agreement, Plaintiff has “provided written notification

 to Bliss regarding Bliss’ breach of the representations and warranties contained in the Broker

 Agreement for the three loans.” (Id. ¶ 77; Ex. A, Dkt. 1-1, at 6.) “Bliss has not taken any action

 to cure the impaired priority of” the three loans or repurchase the three loans. (Compl., Dkt. 1,

 ¶¶ 78, 80.)

 II.     Procedural History

         Plaintiff filed this action on October 22, 2019. (See Compl., Dkt.1.) On November 18,

 2019, the Bliss Defendants filed a pre-motion conference request with respect to their anticipated

 motion to dismiss Plaintiff’s claims. (Dkt. 13.) The Court granted the request and held the pre-

 motion conference on January 14, 2020, during which the Court granted leave to file a motion to

 dismiss. (See Jan. 14, 2020 Minute Entry.) The motion to dismiss was fully briefed on March 30,

 2020. 3 (Dkts. 22–26.)

                                        LEGAL STANDARDS

         To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,


         2
          The Court reads this allegation to imply that Defendant Kaufman changed the contact
 information to divert the funds that were supposed to pay the prior mortgages.
         3
           On December 13, 2019, Defendants Chaudhry and the Law Firm filed their answer and
 asserted cross-claims against Defendants Bliss, Grossman, and Kaufman. (Dkt. 18.) The Bliss
 Defendants do not seek to dismiss the cross-claims against them in this motion. (See generally
 Dkt. 23.)

                                                    4
Case 2:19-cv-05946-PKC-CLP Document 27 Filed 06/16/20 Page 5 of 12 PageID #: 305



 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 Id. (quoting Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability

 requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

 Id. (citation omitted).

         “Determining whether a complaint states a plausible claim for relief” is “a context-specific

 task that requires the reviewing court to draw on its judicial experience and common sense.” Id.

 at 679 (citation omitted). In addressing the sufficiency of a complaint, courts are required to accept

 the well-pleaded factual allegations contained within the complaint as true, see Bldg. Indus. Elec.

 Contractors Ass’n v. City of N.Y., 678 F.3d 184, 187 (2d Cir. 2012), but “need not credit conclusory

 statements unsupported by assertions of facts[,] or legal conclusions . . . presented as factual

 allegations,” In re Livent, Inc. Noteholders Sec. Litig., 151 F. Supp. 2d 371, 404 (S.D.N.Y. 2001)

 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). Additionally, a court “need not feel

 constrained to accept as truth conflicting pleadings that make no sense, or that would render a

 claim incoherent, or that are contradicted either by statements in the complaint itself or by

 documents upon which its pleadings rely, or by facts of which the court may take judicial notice.”

 Id. at 405–06 (citing Hirsch v. Arthur Andersen & Co., 72 F.3d 1085, 1095 (2d Cir. 1995)). At

 the pleadings stage, a court must limit its inquiry to the facts alleged in the complaint, the

 documents attached to the complaint or incorporated therein by reference, and “documents that,

 while not explicitly incorporated into the complaint, are ‘integral’ to [the] plaintiff’s claims and

 were relied upon in drafting the complaint.” Id. at 404 (citing Cortec Indus., Inc. v. Sum Holding

 L.P., 949 F.2d 42, 44 (2d Cir. 1991)).




                                                   5
Case 2:19-cv-05946-PKC-CLP Document 27 Filed 06/16/20 Page 6 of 12 PageID #: 306



                                           DISCUSSION

 I.     Breach of Contract

        Plaintiff asserts a breach of contract claim against Defendant Bliss. To establish a breach

 of contract claim under New York law, a plaintiff must show “(1) the existence of a contract

 between itself and that defendant; (2) performance of the plaintiff’s obligations under the contract;

 (3) breach of the contract by that defendant; and (4) damages to the plaintiff caused by that

 defendant’s breach.” Diesel Props S.r.l. v. Greystone Bus. Credit II LLC, 631 F.3d 42, 52 (2d Cir.

 2011) (citations omitted).

        Defendant Bliss’s argument can be boiled down to its disagreement with Plaintiff’s

 allegations on whether Bliss was obligated to ensure the priority of the loans. (See Bliss Br., Dkt.

 23, at ECF 4 1–2 (arguing, in substance, that Bliss did not breach the agreement by failing to ensure

 that the loans were secured by first priority or that the prior mortgage liens were satisfied with

 Home Point loan funds, “since it was not Bliss’ duty to do [so]”).) For support, Bliss quotes,

 without providing context, paragraphs from four cases that suggest that closing agents or

 settlement agents have a fiduciary duty to lenders and are responsible for ensuring compliance

 with closing instructions. 5 (Id.) While these cases may support Defendants Chaudhry and the

 Law Firm’s liability, they do not show that a mortgage broker cannot also be held liable for a

 breach of contract claim under the present circumstances.

         Plaintiff has alleged, accompanied by supporting documentation, that under the agreement

 between Plaintiff and Bliss, Bliss made various representations relating to “the integrity, salability


        4
         Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
 system and not the document’s internal pagination.
        5
          Defendant Bliss also recites the language of 12 U.S.C. § 2616, the savings provision in
 the Real Estate Settlement Procedures Act, which seems to be a non-sequitur.

                                                   6
Case 2:19-cv-05946-PKC-CLP Document 27 Filed 06/16/20 Page 7 of 12 PageID #: 307



 or the ability of the [three loans] resulting from any Loan Application Package to be securitized

 by any agency or investor” that were false. (Compl., Dkt. 1, ¶ 16; Ex. A, Dkt. 1-1, at 4.) These

 allegations are sufficient to state a claim for breach of the agreement. Defendant Bliss does not

 argue in its brief that Plaintiff failed to state an element of its breach of contract claim, and only

 makes conclusory denials of its liability. (See, e.g., Bliss Br., Dkt. 23, at ECF 2 (“Bliss neither

 failed to comply with the terms and conditions of the brokers agreement and home point’s written

 guidelines nor breached the agreement [t]hrough its actions and inactions.”).) In its reply,

 Defendant Bliss cites language in the agreement that Bliss was responsible for the origination of

 the loans, and argues that Plaintiff’s Complaint does not allege misconduct in the origination

 process, but only alleges misconduct during the closing phase. (Bliss Reply, Dkt. 26, at ECF 1–

 2.) However, one does not exclude the other. The contractual language Defendant Bliss points to

 does not show, as a matter of law, that Bliss had no contractual obligations during the closing

 process. Indeed, Plaintiff alleges that Bliss selected the closing agent and made representations

 under the agreement about misconduct by the closing agent, and that a Bliss employee caused the

 prior mortgages to remain on the properties—conduct that Plaintiff alleges violated Paragraph 5

 of the agreement. (Compl., Dkt. 1, ¶¶ 24, 39, 56, 73; Ex. A, Dkt. 1-1, at 4.) Defendant Bliss’s

 disagreement over its contractual duty and the fulfillment thereof is a factual dispute that the Court

 will not resolve on a motion to dismiss. Ray v. Weit, 708 F. App’x 719, 722 (2d Cir. 2017)

 (summary order) (“[A] factual dispute . . . could not have been resolved on a motion to dismiss

 under Rule 12(b)(6).” (citation omitted)); see also Henry Avocado Corp. v. Z.J.D. Brother, LLC,

 No. 17-CV-4559 (ARR), 2017 WL 6501864, at *5 (E.D.N.Y. Dec. 19, 2017) (holding that an

 argument that “relies on factual disputes [] cannot be resolved on a motion to dismiss”).

 Accordingly, the Court denies Defendant Bliss’s motion to dismiss the breach of contract claim.



                                                   7
Case 2:19-cv-05946-PKC-CLP Document 27 Filed 06/16/20 Page 8 of 12 PageID #: 308



 II.     Negligence and Negligent Misrepresentation

         Plaintiff asserts negligence and negligent misrepresentation claims against, inter alia, the

 Bliss Defendants. “Under New York law, . . . a plaintiff alleging negligence must prove: ‘(i) a

 duty owed to the plaintiff by the defendant; (ii) breach of that duty; and (iii) injury substantially

 caused by that breach.’” Niles v. Pan Am Rys., Inc., 697 F. App’x 94, 95 (2d Cir. 2017) (summary

 order) (citation omitted). A plaintiff asserting negligent misrepresentation must show

         that (1) the defendant had a duty, as a result of a special relationship, to give correct
         information; (2) the defendant made a false representation that he or she should
         have known was incorrect; (3) the information supplied in the representation was
         known by the defendant to be desired by the plaintiff for a serious purpose; (4) the
         plaintiff intended to rely and act upon it; and (5) the plaintiff reasonably relied on
         it to his or her detriment.

 Hydro Inv’rs, Inc. v. Trafalgar Power Inc., 227 F.3d 8, 20 (2d Cir. 2000) (citation omitted).

         Mortgage brokers “ha[ve] a legal duty to [lenders] to act as a reasonable mortgage broker

 would have acted under the same or similar circumstances.” Fed. Deposit Ins. Corp. v. Lamattina,

 910 N.Y.S.2d 762, at *2 (Sup. Ct. 2010). Here, Plaintiff, as the lender, alleges that it relied on

 Bliss, as the mortgage broker, to hire qualified staff and to select the closing agent, and that Bliss’s

 hiring of Kaufman and selection of the closing agent caused the failure to pay off the prior

 mortgages. (Compl., Dkt. 1, ¶¶ 15–16, 24, 39, 56, 69–76.) Plaintiff also alleges that Bliss

 misrepresented information regarding the integrity of the three loans.             (Id. ¶ 103.)     These

 allegations adequately state claims for negligence and negligent misrepresentation.

         Aside from the inapposite case quotations discussed above, the Bliss Defendants claim that

 “Bliss did not owe [Plaintiff] a legal duty to ensure that Home Point[] loan funds were safeguarded

 and only used for their intended purpose”; that Bliss “never hired Kaufman”; and that “Bliss

 provided truthful and accurate information to [Plaintiff] throughout the loan underwriting,

 approval and up to the closing where [Bliss’s] duty and ability to control the process stop[ped].”


                                                    8
Case 2:19-cv-05946-PKC-CLP Document 27 Filed 06/16/20 Page 9 of 12 PageID #: 309



 (Bliss Br., Dkt. 23, at ECF 2–3.) Again, Defendants’ conclusory denials of the facts alleged in the

 Complaint cannot defeat Plaintiff’s claims at the pleadings stage. See Ray, 708 F. App’x at 722.

 Accordingly, the Court denies the Bliss Defendants’ motion to dismiss the negligence and

 negligent misrepresentation claims.

 III.   Breach of Fiduciary Duty

        Plaintiff asserts a claim of breach of fiduciary duty against, inter alia, the Bliss Defendants.

 “The elements of a breach of fiduciary duty claim under New York law are (1) the existence of a

 fiduciary relationship, (2) misconduct by the defendant, and (3) damages directly caused by [the

 defendant’s] misconduct.” Murphy v. Morlitz, 751 F. App’x 28, 30 (2d Cir. 2018) (summary order)

 (internal quotation marks and citation omitted). “[C]onduct that constitutes a breach of contractual

 obligations may also constitute a breach of a fiduciary duty arising out of that contract.” Gortat v.

 Capala Bros., 585 F. Supp. 2d 372, 377 (E.D.N.Y. 2008) (citation omitted), aff’d, 568 F. App’x

 78 (2d Cir. 2014). “Such a duty may be independent of a contract and yet emerge from a

 relationship of trust and confidence created by a contract, as in the case of a lawyer and client.”

 GPIF-I Equity Co. v. HDG Mansur Inv. Servs., Inc., No. 13-CV-547 (CM), 2014 WL 1612004, at

 *4 (S.D.N.Y. Apr. 21, 2014) (citation omitted).

        Here, Plaintiff alleges that

        [b]ecause Bliss provided Home Point with its policies and procedures
        demonstrating Bliss’ reliability, expertise, diligence, trustworthiness and capability
        to originate loans and Bliss’ commitment to ensure the integrity of loans through to
        the end of the loan closing process, Home Point placed its trust and confidence in
        Bliss to ensure the integrity of loans that Bliss originated and communicate fully
        and truthfully regarding the loans that Bliss originated.

 (Compl., Dkt. 1, ¶ 112.) Hence, Plaintiff has pleaded “trust and confidence in another who . . .

 possesses superior expertise on which [Plaintiff] relied.” Nationwide CATV Auditing Servs., Inc.

 v. Cablevision Sys. Corp., No. 12-CV-3648 (SJF) (ETB), 2013 WL 1911434, at *15 (E.D.N.Y.


                                                   9
Case 2:19-cv-05946-PKC-CLP Document 27 Filed 06/16/20 Page 10 of 12 PageID #: 310



  May 7, 2013) (citation omitted). The Bliss Defendants’ mere denial that Plaintiff “could not and/or

  should not have placed its trust and confidence in [B]liss” (Bliss Br., Dkt. 23, at ECF 4) is again a

  factual dispute and does not vitiate the well-pleaded complaint. Accordingly, the Court denies the

  motion to dismiss the breach of fiduciary duty claims.

  IV.    Tortious Interference with a Contractual Relationship

         Plaintiff asserts tortious interference with a contractual relationship against, inter alia, the

  Bliss Defendants. (Compl., Dkt. 1, ¶¶ 117–25.) To assert tortious interference with a contractual

  relationship, a plaintiff must show “[1] the existence of a valid contract between the plaintiff and

  a third party, [2] defendant’s knowledge of that contract, [3] defendant’s intentional procurement

  of the third-party’s breach of the contract without justification, [4] actual breach of the contract,

  and [5] damages resulting therefrom.” Rich v. Fox News Network, LLC, 939 F.3d 112, 126–27 (2d

  Cir. 2019).

         Plaintiff alleges that Bliss interfered with Plaintiff’s contracts with the closing agents

  through Bliss’s employee, Kaufman, who “used the information obtained as part of the loan

  originations and changed the contact information for the mortgage loans that were to be satisfied

  by the new Home Point loans to his contact information”—conduct that resulted in the prior

  mortgage loans not being paid. (Compl., Dkt. 1, ¶¶ 73–74.) Plaintiff has thus stated a tortious

  interference claim.   In moving to dismiss this claim, the Bliss Defendants make the same

  conclusory factual denials as above, that “Bliss did not provide contrary instructions and procure

  breach of closing instructions” and hence did not interfere with Plaintiff’s contractual relationship

  with the closing agents. (Bliss Br., Dkt. 23, at ECF 4.) Bliss also claims that Plaintiff and the

  closing agents, not Bliss, were solely responsible for ensuring the proper distribution of the funds.

  (See Bliss Reply, Dkt. 26, at ECF 3.) As discussed above, these are factual disputes that the Court



                                                   10
Case 2:19-cv-05946-PKC-CLP Document 27 Filed 06/16/20 Page 11 of 12 PageID #: 311



  will not resolve at the pleadings stage and are not a proper basis for dismissal of the Complaint.

  See Ray, 708 F. App’x at 722. Defendants do not offer any legal arguments as to why Plaintiff has

  failed to state a tortious interference claim. Accordingly, the Court denies the motion to dismiss

  the tortious interference claim.

  V.     Conversion

         Plaintiff asserts a claim of conversion against, inter alia, the Bliss Defendants. “Under

  New York law, [a] conversion takes place when someone, intentionally and without authority,

  assumes or exercises control over personal property belonging to someone else, interfering with

  that person’s right of possession.” Grgurev v. Licul, 229 F. Supp. 3d 267, 285 (S.D.N.Y. 2017)

  (internal quotation marks and citation omitted).

         Plaintiff alleges that its loan funds were not applied to the prior mortgage loans, as required

  by Plaintiff’s closing instructions, and that Defendants are in possession of those funds. (Compl.,

  Dkt. 1, ¶¶ 129–31.) These allegations sufficiently state a claim of conversion. In moving to

  dismiss this claim, the Bliss Defendants again dispute the factual allegations, asserting that “Home

  Point wired loan funds to [Chaudhry] and [Chaudhry] law to be disbursed as directed by the closing

  instruction and closing disclosures[,] and [Chaudhry] and [Chaudhry] law received the loan

  funds,” thereby implying that the Bliss Defendants are not in possession of the funds. (Bliss Br.,

  Dkt. 23, at ECF 5.) As discussed, such factual disputes do not support dismissal of the Complaint.

  Accordingly, the Court denies the motion to dismiss the conversion claim.

                                           CONCLUSION

         For the reasons stated above, the Court denies Defendants Bliss and Grossman’s motion to

  dismiss. Plaintiff’s claims will proceed to discovery.




                                                     11
Case 2:19-cv-05946-PKC-CLP Document 27 Filed 06/16/20 Page 12 of 12 PageID #: 312



                                            SO ORDERED.


                                            /s/ Pamela K. Chen
                                            Pamela K. Chen
                                            United States District Judge
  Dated: June 16, 2020
         Brooklyn, New York




                                       12
